 DUQAL, LTD.511Duqal, Ltd. and Byron Scott Keen.Case 21-CA-10005April 21, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn December 8, 1971, Trial Examiner Richard D.Taplitz issued the attached Decision in this proceed-ing. Thereafter, General Counsel filed exceptions anda supporting brief, and Respondent filed cross-excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions, cross-exceptions, and briefs and has decided to affirm theTrial Examiner's rulings, findings, and conclusionsand to adopt his recommended Order, with the mod-ifications and additions hereinafter set forth.1.The Trial Examiner found that Respondent vio-lated Section 8(a)(1) of the Act by threatening em-ployee Keen with loss of employment because Keentestified in favor of employee Taylor at an arbitrationproceeding and by threatening employee Gerhardthat he would have better working conditions if herenounced a charge that had been filed with theBoard; and Section 8(a)(3) and (1) by refusing to dis-patch Keen on April 6 and 7 because Keen had testi-fied at the arbitration proceeding by refusing todispatch drivers Coffin, Gerhard, Claude Wingfield,and Jerry Wingfield for approximately 2 weeks afterApril 25 because they participated in a protectedstrike precipitated by Respondent's failure to honorthe arbitration award in favor of Taylor. We agree. Inso finding we note that these findings are based oncredible testimony which in many instances was un-disputed.2.The Trial Examiner found that Respondent'sfailure to dispatch Keen between April 14, 1971, andMay 13, 1971, was brought about because Keen hadprocessed a workmen's compensation claim againsthis previous employer and that there was no evidencein the record to warrant the inference that Respon-dent was merely using the workmen's compensationproceeding as a pretext for its actions with respect toKeen. The General Counsel has excepted to thesefindings and contends that Respondent's refusal todispatchKeen was motivated at least in part byKeen's protected activities.We find merit in theseexceptions for the reasons set forth below.Respondent is engaged in the business of transport-ing cattle and chemical fertilizers. Respondent owns18 trucks and employs 18 "regular" drivers to operatethem. In addition to the regular drivers, Respondentemploys five "extra board" drivers who fill in for theregulars.Respondent and its predecessor, VernonLivestock Company, have been parties to collective-bargaining agreements with Line Drivers Union Lo-cal 224, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America(hereinafter called the Union) since 1959. In accord-ance with the grievance procedure established underthe current contract, an arbitration hearing was con-ducted before the Southern California Joint StateCommittee on April 5, 1971,1 on a grievance concern-ing the discharge of employee Taylor. Taylor was dis-charged on February 9 and his termination noticestated that he had been discharged for dishonesty.Taylor had purchased a cattle prod (hot shot) andcharged it to Respondent. Respondent took the posi-tion that the cattle prod was not an authorized pur-chase and consequently Taylor had been dishonest incharging it to the Company. Keen, who was the onlyother employee who testified at Taylor's hearing, tes-tified that he had also purchased a cattle prod andcharged it to Respondent and was neither warned nordisciplined. As a result of the evidence presented be-fore it, the committee decided at the conclusion of thehearing that Taylor should be put back to work on hisnext regular shift with full seniority and compensatedfor all time lost. Later that morning Keen called Re-spondent to check on his driving assignment for theday and L'Ecluse, Respondent's president and a partowner, told Keen that he had cost the Company a lotof money that day because of Taylor's hearing. There-after, when Keen asked whether there would be workfor him, L'Ecluse answered, "No. There won't be, andthere probably won't be." The following day whenKeen was not called, he went to the yard to see if anydrivers were being dispatched before him. Keen askeddispatcher Kennedy, a supervisor, why he had notbeen dispatched, and Kennedy said that he didn'tknow. Keen then noticed Jerry Wingfield gettingready to leave and told Kennedy he was going to filea "runaround" grievance.' Kennedy then changed hisstory and said that Keen had been called but no onewas home. Keen replied that he had been home allmorning and had not received any phone calls. Thenext day, April 7, Kennedy called Keen with a dis-patch.Keen reported to the yard within a hour butL'Ecluse asked Keen what he was doing there and1All dates ale in 1971 unless otherwise noted2 In assigning drivers to work, Respondent rotates assignments in order toequalize earnings. When a driver feels that another driver is being dispatchedout of turn he may file a runaround grievance and if successful will receivethe amount of money he would have received if he had been dispatched onthat date.196 NLRB No. 80 512DECISIONSOF NATIONAL LABOR RELATIONS BOARDtold him thattheyhad called his house several times,received no answer,and consequently replaced himwith another driver.At thispoint Keen went to theunion hall to file runaround grievances which werethereafter settled in Keen's favor.As noted above, theTrial Examiner found that Respondent failed to dis-patch Keen on April 6 andApril 7because of Keen'stestimonyat Taylor's arbitration hearing,noting thatRespondent offered no explanation for its failure todispatchKeen on those dates,and noting alsoL'Ecluse's statement to Keen on April 5 that this testi-mony had hurt the Company and thereprobablywould not be any work for Keen and the "cat andmouse"game Respondent played with Keen on April6 and 7.Respondent dispatched Keen as a result of his filingof grievances on April? and continued to do so untilApril 14.On that date a hearing was held concerninga workmen's compensation claim filed by Keen withrespect to a back injury Keen suffered in 1969 whileworking for C & H Freightways. L'Ecluse was presentat this hearing,at which Keen testified that after driv-ing for 2 or 3 hours he experienced pains in his backwhich became quite severe and required that he stopand rest for 15 to 20 minutes.Keen further testifiedthat while he had been able to drive for Respondentsince February23, 1970,he felt that the injury wouldprevent him from being employed by another freightcompany which unlike Respondent required its driv-ers to load and unload freight all day. That eveningKennedy called Keen and told him that he didn'thave enough work for the regular men so he could notdispatch Keen.Later that night regular driver Hud-nall returned from a run and found that he was imme-diately again being dispatched to take another truckout. Hudnall called Kennedy and told him that he didnot have enough hours left to lawfully complete therun under ICC regulations and asked whether Keencould take the truck.Kennedy replied, "No. I can't dothat.It would get me in trouble,I have orders not todispatch Keen."Keen was not dispatched betweenApril 14 and April25? Thereafter,on April 17, Re-spondent sent a warning letter to Keen and the Unionfor Keen's "failure to report for work" on April 14despite the fact that Respondent had told Keen not toreport.On April 25,the Union struck Respondent becauseof Respondent's failure toabide bythe arbitrationdecision and returnTaylor towork.Both regular andextra board drivers participated in the strike whichwas settled the following day. Thereafter all regulardrivers returned to work, but, with one possible excep-3Keen filed runaround grievanceson April 15, 19, 21, 23, and 25.Respon-dent despatched other extra board drivers ahead of Keen on four of thosedates.These grievances were later settled m Keen's favortion, no extra board driver was dispatched until May10.On April 27, when extra driver Coffin asked L'Ec-luse if there was any work, he was told the extra boardwould be off for approximately 30 days and that"This is the way you want [it]. You want to get thisguy's job back. This is the way it is going to be." Thefollowing day Keen asked L'Ecluse if the matter couldbe straightened out so the extra drivers could returntowork. L'Ecluse told Keen that the only way tostraighten the matter out was for Keen to quit, thatKeen was a union man, a union agitator, and he of-fered Keen $1,000 for his resignation. On May 10, thefirst of the extra drivers returned to work. The nextday L'Ecluse remarked in the presence of several ofhis drivers, "God damn union. If I keep Keen it willcost me $50,000 and I can't afford it. It looks like I willhave to lay off the extra board again to keep Keenfrom working."We agree with the Trial Examiner's finding thatwork was available for the extra drivers during the 2weeks following the strike. We note that on severaloccasions regular drivers came in and informed Su-pervisor Kennedy that they could not be dispatchedunder Federal regulations, but Respondent neverthe-less sent them out illegally and the extra drivers werenot called. On one such occasion, when driver Lande-ros complained to Kennedy that regular drivers werebeing overworked, Kennedy explained that he hadinstructions from L'Ecluse not to use the extra board.In the circumstances outlined above it is clear that,as found by the Trial Examiner, Respondent refusedto dispatch extra drivers Coffin, Gerhard, ClaudeWingfield, and Jerry Wingfield because of their par-ticipation in the strike. But we are not persuaded, aswas the Trial Examiner, that Respondent's refusal todispatch Keen beginning April 14 and its offers to payKeen $1,000 for his resignation were motivated solelyby Keen's filing of his workmen's compensationclaim. L'Ecluse's antagonism to Keen's union mem-bership and activities is clearly demonstrated by hisstatements to Keen and other drivers, quoted above,in which L'Ecluse referred to Keen as a union agitatorand linked Keen's grievances and other activities tothe Union. In addition, employee Fisher testified thatseveral months before the hearing in this proceeding,conducted in September 1971, he overheard L'Eclusestate, "If we could get rid of the union agitators downthere, it would be a good company to work for." L'Ec-luse freely admitted that he has called his employeesunion agitators on numerous occasions.In its brief Respondent concedes that Keen was"discriminated against" but contends that this dis-crimination was based solely on lawful reasons; i.e.,Keen's back injury and Respondent's concern aboutsafety. Thus, the issue is whether Respondent wouldhave refused to dispatch Keen between April 14 and DUQAL, LTD.513May 13 and would have offered Keen $1,000 on twooccasions to quit his employment 4 had Keen not tes-tified in Taylor's favor at the arbitration hearing onApril 5, had he not filed grievances when he felt otherdrivers were being dispatched before him, and were henot considered by L'Ecluse to be a union man andunion agitator.When Keen applied for work with Respondent hetold Supervisor Steele that he had been on workmen'scompensation because of his back injury and that theback injury involved a chipped vertebra. He was nev-erthelesshired although Steele told Keen to omit anymention of his back injury on the application .5 Be-tween February 23, 1970, the date of Keen's hire, andApril 14, 1971, Keen appears to have satisfactorilyperformed his duties for Respondent and there is noevidence that his back injury impaired his ability todrive safely. On January 22, 1971, Keen was givenwhat appears from the reCbrd to have been a thoroughphysical examination at the Driver Testing Center inLos Angeles, California. It is noted on the record ofthat examination, which is in evidence, that Keensuffered a back injury in 1969 that required hospitali-zation and for which Keen received workmen's com-pensation. At the conclusion of this examination theexamining physician certified that Keen was physical-ly qualified to drive under Federal Motor CarrierSafety Regulations.' As indicated above, Keen wasreinstated on May 13 and was subsequently promotedto regular driving status. The Respondent asserts thatits actions involving Keen's layoff and the attempt tobuy Keen's job were solely motivated by its discoveryof Keen's disability and Respondent's concern over apossible civilsuit againstKeen and Respondent in theevent Keen were involved in an accident caused by hisback injury. However, the only evidence in the recordshowing that Keen's injury had any effect on his driv-ing was Keen's own testimony that after driving for2 or 3 hours he must stop and rest for 15 to 20 minutesuntil the pain subsides. Another of Respondent's driv-ers, Bussey, testified that he maintains the same prac-tice and Keen testified, without contradiction, that afatigue break is required by Federal regulations. Norare we persuaded, as was the Trial Examiner, byL'Ecluse's testimony that he is particularly sensitive toindividuals with back injuries because his wife hastrouble with her back and he feels that a backacheimpairs a driver's ability to observe and react. Wenote particularly that Respondent exhibited no sim-ilar concern over the safety factors involved in itsrequirement that its drivers drive long hours, takingsuccessive runs, contrary to Federal safety regula-tions, at the time following the strike when Respon-dent was overworking its regular drivers in order tokeep its extra board drivers, including Keen, out ofwork.While we are cognizant of the necessity forsafety on the highways, we are satisfied, especially inthe ^ fight of the conclusions of the examining physi-cian who certified Keen on January 22, 1971, as fullyqualified to drive in accordance with the Motor Car-rier Safety Regulations, that Keen's physical condi-tion did not constitute a driving hazard.The foregoing circumstances provide in our viewfirm support for the conclusion which we draw, thatRespondent's course of action in refusing to dispatchKeen between April 14 and May 13, and in offeringon two occasions to pay Keen $1,000 for his resigna-tion, was not motivated solely by concern for consid-erations of driving safety but was prompted at least insubstantial part by antagonism to Keen's union andconcerted activities and was therefore violative ofSection 8(a)(3) and (1) of the Act.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, the Board will order Respon-dent to cease and desist therefrom and take certainaffirmative action designed to effectuate the policiesof the Act.Having found that Respondent violated Section8(a)(1) and (3) of the Act by refusing to dispatchByron Scott Keen between April 14 and May 13,1971, and by refusing to dispatch Harold Coffin, Her-man Gerhard, Claude Wingfield, and Jerry Wingfield for approximately 2 weeks after April 25, theBoard will order Respondent to make them whole forany loss of earnings they may have suffered as theresult of such discrimination. The backpay for theforegoing employees shall be computed in accordancewith the formula approved in F.W. Woolworth Com-pany,90 NLRB 289, with interest computed in themanner and amount prescribed inIsisPlumbing &Heating Co.,138 NLRB 716, 717-721. We shall alsoorder Respondent to preserve and make available tothe Board, or its agents, on request, payroll and otherrecords to facilitate the computation of backpay due.4 As noted above,L'Ecluse offered Keen$1,000 to quiton April 28. OnMay 6 Fenstermacher,Respondent's labor relations representative,made thesame offer to Keen.sAccording to the uncontradicted testimony of Keen whomthe TrialExaminer found to be a credible witness. Steele didnot testifyat the hearing.6 49 C.F.R. 391. 41-391.49.We note in this regard that Keen testified atthe workmen's compensation hearing heldApril 14,1971, that the conditionof his back had remained the same during the 3-month period between hisphysical examination and that hearing.AMENDED CONCLUSIONS OF LAWDelete Conclusion 5 of the Trial Examiner's "Con-clusions of Law" and substitute therefor the follow-ing:5.By calling Keen a union agitator and offering 514DECISIONSOF NATIONALLABOR RELATIONS BOARDKeen $1,000 to quit his job, Respondent violated Sec-tion 8(a)(1) of the Act.6.By refusing to dispatch Keen on April 6 andduring the day of April 7 and between April 14 andMay 13 because Keen testified at an arbitration pro-ceeding under a collective-bargaining agreement andwas considered by Respondent to be a union agitator,Respondent violated Section 8(a)(1) and (3) of theAct.Delete Conclusion 8 of the Trial Examiner's "Con-clusions of Law" and renumber the remaining conclu-sions accordingly.ORDERpendix."7 Copies of said notice, on forms provided bythe Regional Director for Region 21, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard hereby orders that the Respondent,Duqal, Ltd., Los Angeles, California, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Threatening any employee with loss of employ-ment because that employee testifies at an arbitrationproceeding under a collective-bargaining agreement.(b) Threatening any employee that he will sufferpoor working conditions unless he renounces a chargefiled with the Board.(c) Refusing to dispatch any employee because thatemployee has testified at an arbitration proceedingunder a collective-bargaining agreement.(d) Refusing to dispatch any employee because thatemployee has participated in strike activity that isprotected under the Act.(e) Offering to purchase an employee's job becausethat employee is involved in protected activities or isconsidered a union agitator.(f) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed under Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Make whole employees Byron Scott Keen, Ha-rold Coffin, Herman Gerhard, Claude Wingfield, andJerryWingfield for any loss of earnings they mayhave suffered by reason of the discrimination againstthem, in the manner set forth in the section of thisDecision and Order entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and all oth-er records necessary to analyze the amount of back-pay due under the terms of this Order.(c) Post at its place of business in Los Angeles,California, copies of the attached notice marked "Ap-7 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAfter a trial at which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice.The Act gives all employees these rights:To engage in self-organizationTo form, loin, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all these thingsexcept to the extent that membership in aunion may be required pursuant to a lawfulunion-security clause.WE WILL NOT do anything that restrains orcoerces employees with respect to these rights.More specifically,WE WILL NOT threaten any employee with lossof employment because that employee testifies atan arbitration proceeding under a collective-bar-gaining agreement.WE WILL NOT threaten any employee that hewill suffer poor working conditions unless he re-nounces a charge filed with the Board.WE WILL NOT refuse to dispatch any employee DUQAL, LTD.515because that employee testifies at an arbitrationproceeding under a collective-bargaining agree-ment.WE WILL NOT refuse to dispatch any employeebecause that employee participates in a strikethat is protected under the Act.WE WILL NOT offer to purchase an employee'sjob because that employee testifies at an arbitra-tion proceeding under a collective-bargainingagreement or is considered a union agitator.WE WILL make whole Byron Scott Keen, Ha-rold Coffin, Herman Gerhard, Claude Wingfield,and Jerry Wingfield by paying them any moneythey lost as a result of our refusal to dispatchthem because of their protected activities, withinterest at 6 percent.DUQAL, LTD.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,EasternColumbia Building, 849South Broadway, Los Angeles, California 90014,Telephone 213-688-5200.CHAIRMAN MILLER,dissenting in part:Ido not find in the record sufficient evidence towarrant reversing the Trial Examiner's findings, andIwould therefore adopt his findings, conclusions, andrecommendations in their entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ,Trial Examiner:This case was tried atLos Angeles,California,on September 21 and 22,1971.1The charge and amended charge were filed by Byron ScottKeen,an individual,on May T2 and June 28,respectively,and the complaint and amendment to complaint were is-sued on June 30 and September 10, respectively.The prima-ry issues are whether Duqal,Ltd.,hereincalledRespondent: (a) violated Section 8(a)(3) and(1) of the Actby refusing to dispatch Keen as a truckdriver because Keenhad testified at a discharge grievance hearing on behalf ofanother employee; (b) violated Section 8(a)(3) and(1) of theAct by refusing to dispatch Keen and four other truck-1All dates are in 1971 unless otherwise specified.drivers because they participated in a strike to require Re-spondent tohonor an arbitration award; and (c) violatedSection 8(a)(1) of the Act by threatening Keen and employ-ee HermanGerhard because of their protected activity andby offering Keen $1,000 to quit.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel and Respondent.Upon the entire record of the case and from my observa-tion of thewitnessesand their demeanor, I make the follow-ing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a California limited partnership, with itsprincipal place of business at 3308 Bandini Boulevard, LosAngeles, California, is engaged in the business of transport-ingby truck cattle and chemical fertilizers. Respondent an-nually provides services valuedin excessof $50,000 directlyto customers located outside the State of California andannually purchases goods valuedin excessof $50,000 whichare shipped from points located outside of California direct-ly to its Los Angeles, California, place of business. Respon-dent is anemployer engaged in commerce within themeaning ofSection 2(6) and (7) of the Act .2II.THE LABOR ORGANIZATION INVOLVEDLine Drivers Union Local 224, International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, herein called the Union, is a labor organizationwithin themeaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABORPRACTICESA. The Facts1.The settingChester W. L'Ecluse is a part owner and the president ofRespondent .3 As the manager of both Respondent andRespondent's predecessor company, L'Ecluse has been aparty to collective-bargainingagreementswith the Unionsince 1959. The current contract, effective from April 1,1970, to September 30, 1973, is entitled The LivestoclCWageAgreement (California and Arizona). It is a supplement totheWestern States Area Master Agreement.Respondent owns 18 trucks and employs 18 regular driv-ers to operate them. In addition, Respondent employes five"extra board" drivers who fill in for the regular drivers whenthe regular drivers are for any reason unable to take a run.The regular drivers are permanentlyassignedto a particulartruck while the extra board drivers are not. All drivers aredispatched on the basis of a "money board." The moneyboardlists the earningsthat each driver made or could havemade if he had taken all the runs to which he had beendispatched.In assigningdrivers to work, Respondent at-2Respondent,Duqal,Ltd.,wasformerly known as VernonLivestockCompany The driverswho had beenemployed byVernon continued theiremployment with Duqaland drovethe same trucks which Duqal took overfrom Vernon.Duqal remained at the same address and generally engaged inthe same business.3Respondent's answer adnuts, and I find,that he is a supervisor within themeaning of the Act. 516DECISIONSOF NATIONALLABOR RELATIONS BOARDtempts to equalize the money board so that drivers with lessearnings are sent out first.Seniority is not used to determinethe order of dispatch but is only looked to in determiningwhich driver should be raised from extra board to regularstatus when an opening exists among the regular drivers.Respondent and the Union have a well-established griev-ance procedure which has often been resorted to over theyears.On April 5,pursuant to the provisions of the contract,an arbitration hearing was conducted before the SouthernCalifornia Joint State Committee on a grievance that pro-tested the discharge of truckdriver Everett E.Taylor. TheGeneral Counsel contends that extra board truckdriver By-ron Scott Keen,the Charging Party, was refused dispatch byRespondent because he testified on behalf of Taylor in thatproceeding.2.Keen's participation in the arbitration proceeding andRespondent's reactiona.The factsTaylor was discharged on February 9. He was given atermination notice which stated that the discharge was fordishonesty.Taylor had purchased a cattle prod(referred toas a hot shot)on the road and had charged it to Respondent.A hot shot is an electrically charged stick that is used tomake it easier for the driver to load and unload cattle.Respondent took the position that the hot shot was not anauthorized purchase and that therefore Taylor had beendishonest in charging it to the Company.Taylor filed agrievance against his discharge which ultimately led to thehearing before the Southern California Joint State Commit-tee onApril 5.Kenneth Fenstermacher,a labor relationsconsultant who has represented Respondent for the past 4years, was present throughout the arbitration hearing as arepresentative of Respondent.During part of the hearing,L'Ecluse was also present.Only one employee,other thanTaylor himself,testified on Taylor's behalf.That was Keen,who testified that he had also bought a hot shot on the roadand charged it to the Company and that nothing had comeof it.He also testified that other drivers had charged itemson the road to Respondent without receiving warning lettersor discharges.Though Keen was the only other employee totestify,several other drivers did submit statements in letterform which were favorable to Taylor.The arbitration hearing took place in the morning ofApril 5.The extra board drivers,such as Keen,usuallyreceive their assignments by telephone before noon eachday. Just before noon,Keen called Respondent and spoketo L'Ecluse to check on his assignment.L'Ecluse told Keenthat Keen had cost the Company a lot of money that daybecause of Taylor's hearing.Keen denied that he had costthe Company money and told L'Ecluse that the only reasonhe had testified was to keep himself clear because he haddone the same thing that Taylor had been terminated for.L'Ecluse replied, "Well, it has been done now.What do youwant."Keen asked whether there would be work for himthat day and L'Ecluse answered, "No. There isn't any workfor you,and there probably won'tbe any."4Keen did not work on April 5.On April 6,Keen, in thecompany of his wife,waited until noon at his home for adispatch call from Respondent.The usual method of dis-patch was for Respondent'sdispatcher to call the drivers4 These findings are based on the credited testimony of Keen L'Ecluse didnot contest that testimony,but merely averred that he did not know whetherhe had a telephone conversation with Keen on April 5 and that to the bestof his recollection he had"not made any threats per se to any employee "with assignments before noon each day. Keen did not re-ceive a calls At noon, Keen took his wife to his mother-in-law's and then went to the company yard to see if any extraboard drivers were being improperly dispatched ahead ofhim. At thetime,Stan Kennedy was the dispatcher .6 Keenasked Kennedy why he wasn t dispatched and Kennedyreplied that he didn't know. Keen then saw Jerry Wingfield,another driver, getting ready to leave, and he told Kennedythat he was going to file a grievance on the ground that heshould havebeen sentout before Wingfield. Such a griev-ance is called a runaround. Kennedy then said that Keenhad been called but no one was home. Keen replied that hehad been homeallmorning andhad not received any phonecalls.Kennedy repeated that Keen had been called and saidthat they had to go down the list toget someone else?On the morning of April 7, Kennedy called Keen with adispatch. Keen reported at the terminal less than an hourafter he was called even though the drivers are allowed 2hours to report for work. When he arrived at the terminal,L'Ecluse asked Keen what he was doing there and Keenreplied that he was reporting for work. L'Ecluse then saidthat he (L'Ecluse) had called Keen's house several times andnot gottenan answerso that he had to get another driver.Keen said that Kennedy had just finished talking to him onthe phone and L'Ecluse replied that no one was home whenhe called. Keen then went to the union hall and filed arunaround grievance for both April 6 and 7. From the unionhall,Keen, together with Earl Wimmer, the Union's busi-ness representative, went back to Respondent's terminal.Wimmer spoke to L'Ecluse and Respondent's labor rela-tions representative, Fenstermacher, and it was agreed thatKeen would be put back to work that night. Keen wasdispatched that evening. He withdrew the runaround griev-ance for April 7, as he was sent out that evening, and subse-quently he won the April 6 runaround grievance and waspaid the amount of money he would have received if he hadbeen dispatched on that date.Between April 7 and 14, Keen did not have any furtherdifficulty with dispatch.b.ConclusionsI find that Keen was refused dispatch on April 6 andduring the day of April 7 because of the testimony he gaveat the Taylor arbitration hearing. Shortly after the hearing,L'Ecluse, in the context of saying how Keen's testimony hadhurt the Company, told Keen that there wasn't any work forhim and there probably wouldn't be any. The following day,April 6, Respondent began playing a cat and mouse gamewith Keen. Keen did not receive a phone call giving him adispatch on that date and, when he went to the terminal,Dispatcher Kennedy told him that he didn't know why he(Keen) was not being dispatched. When Keen said that hewas going to file a grievance, Kennedy switched his positionand said that Keen had been called. Kennedy also acknowl-edged to Keen that there was work available for him on thatdate by telling him that they had to go down the list to getsomeone else. The cat andmouse gamecontinued on thefollowing day. Kennedy on that day called Keen for a dis-patch but L'Ecluse refused to allow Keen to work with the5Thisfinding isbased onthe uncontestedand credited testimony of bothKeen and his wife6DispatcherKennedy, andbefore him Dispatcher Steele, were supervisorswithin the meaning ofthe Act.Steele was in complete charge of Respondentwhen L'Ecluse was away for extended periods and had hired a number ofthe employeesWhenKennedy was hired,he was given complete charge thesame as SteelerThesefindings are based on the uncontradicted and creditedtestimonyof KeenKennedy didnot testify DUQAL, LTD.517excuse that Keen was not home when he (L'Ecluse) called.That excuse was palpably frivolous in the face of the factthat the dispatcher had just an hour before called Keen andtold him to report for work. Respondent offered no explana-tion for its conduct with regard to its refusal to dispatchKeen on April 6 and during the day of April 7 and, in theabsence of any adequate explanation, the inference is war-ranted that the refusal to dispatch was casually related toKeen's testimony at the arbitration hearing. L'Ecluse'sstatement to Keen shortly after the arbitration hearing, inthe context of a discussion of that hearing, to the effect thatthere probably wouldn't be any future work for Keen notonly explained Respondent's conduct on April 6 and 7 butwas in itself a threat that Keen would not be dispatchedbecause he gave testimony at the Taylor arbitration hearing.Respondent began dispatching Keen only upon the inter-vention of the Union on the evening of April 7.Keen was engaging in activity protected by Section 7 ofthe Act when he appeared as a union witness at the Taylorarbitration. By refusing to dispatch Keen on April 6 andduring the day of April 7, Respondent was both interferingwith such activity in violation of Section 8(a)(1) of the Actand was discouraging membership in the Union in violationof Section 8(a)(3) of the Act.Osage Mfg. Co.,173 NLRB458, 462. I also find that Respondent threatened Keen withloss of employment in violation of Section 8(a)(1) of the Acton April 5 bytellinghim that there probably wouldn't beany work for him after he testified at the Taylor grievance.3.Keen's workman's compensation hearing andRespondent's reactiona.FactsKeen was employed by Respondent on February, 23,1970. In 1969, while he was working for another truckingcompany,C and H Freightways,he was involved in a truck-ing accident in which he suffered a back injury.8The hear-ing on Keen's workman's compensation claim did not takeplace until April 14, when Keen was employed by Respon-dent.L'Ecluse was subpenaed to appear at that hearing byTransport Indemnity Company,who was defending for Cand H Freightways.That insurance company also insuresRespondent for workman's compensation.At the hearing,Keen testified that when he drove over a certain number ofhours without a rest he suffered substantial back pains.While at the hearing,L'Ecluse spoke to the attorney for theinsurance company who told -him that a prudent busi-nessman would never put Keen back on a truck.Later thesame day,L'Ecluse discussed the matter with his labor rela-tions representative,Kenneth Fenstermacher.Fenster-macher told L'Ecluse that he should not use Keen againuntil such time as they had arranged for a physical examina-tion to see if he was qualified to perform his duties.The workman'scompensation hearing took place be-tween 1:30 and 3 p.m. on April 14. Between 10 and 11 a.m.that morning,Dispatcher Kennedy called Keen and gavehim an assignment but told him that it wasn't certain whichtruck he would take.Later that morning,Keen called Ken-nedy back but Kennedy still didn'tknow which truck wasto be used.In yet another phone conversation,Keen saidthat he would be at the terminal at 3:30 and by that timethey should know which truck he was to use. Shortly afterthe hearing was over, about 3:15 p.m., Keen called Kennedyonce again and Kennedy said that he was still working on'clock that evening,the assignment of the truck.About 5 oKennedy called Keen and told him that he didn't haveenough work for the regular men so that Keen would notgo out.About 11 p.m. that evening,Keen went to the termi-nal.At midnight,Red Hudnall,one of the regular drivers,returned from a tripand found a note for him to takeanother truck out. Hudnall told Keen that he (Hudnall)didn't have the hours necessary to make the other trip (thathe would have exceeded the lawful number of driving hoursallowed under ICC regulations).Hudnall told Keen that hewould see if he could arrange to have Keen take the loadinstead of him. Hudnall then called Dispatcher Kennedy,told him that he was out of hours, and asked whether Keencould take the dispatch.Kennedy replied,"No. I can't dothat.Itwould get me in trouble,Ihave orders not to dis-patch Keen."From that time until May 13,Keen was not called towork. Keen filed runaround grievances on April 15, 19, 21,23, and 25.Subsequently,after negotiation between Re-spondent and the Union,Respondent gave Keen a checkfor $154.09 in payment of those grievances.However, Keendid not believe the amount to be adequate and never cashedthe check.The last grievance was datedApril 25,becausethat was the day that Keen,along with the other drivers,went out on strike against Respondent.Respondent's refus-al to dispatch Keen,as well as the other extra board drivers,after the strike ended on April 26 is discussed below.At thispoint,we are concerned with the refusal to dispatch Keenbetween April 14 and 25.Though Respondent sent a warning letter to Keen andthe Union about April 17 because of Keen's alleged failureto report for work on April 14,it appears that the warningletter was merely a smoke screen.Keen called Earl Wim-mer, the union business representative, about the warningletter and explained to him what had happened at theworkman's compensation hearing.Wimmer then called Re-spondent to see whether he should protest the warning let-ter.He spoke to dispatcher Kennedy and asked Kennedywhat the warning notice was about and also why theyweren't calling Keen to work.Kennedy told him that he hadorders not to use Keen and Wimmer replied that therewould be more runaround grievances filed.After that con-versation,Wimmer called Keen and told him that Respon-dent didn't have to work him if they didn't want to, but theywould have to pay him even if he didn'twork.About May11, L'Ecluse asked Keen to take another driver safety exam-ination at the driver testing center. After conferring with theUnion,Keen declined to take the test on the ground that hehad already taken one the previous January. Wimmer ac-knowledged that he might have had a conversation withL'Ecluse or Fenstermacher about Keen taking anothersafety examination and he specifically remembered thatL'Ecluse said that Keen wasn t dispatched because he wasafraid of his driving.As is set forth more fully below,L'Ecluse made it clearto Keen and to a number of other drivers that he was notputting Keen to work because he thought Keen was suinganother trucking company for$50,000 (the workman's com-pensationproceeding)and that he would lay off the entireextra board if necessary in order to keep Keen from work-8On his applicationfor employment with Respondentdated February 9,ing.Keen indicated that he had been on workman's compensation and that hehad suffered a head andshoulder injury.In his reportat the drivertestingbeen hospitalizedand indicated that he had been on workman's compensa-center,dated January 22, 1971,Keen listeda back injury for which he hadtion for 3 months. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.ConclusionsI find that Keen was refused dispatch from April 14throu25 (the date of the strike)because Keen had pro-cessedhis workman's compensation suit against C and HFreightways.There is no evidence in the record to warrantthe inference that Respondent was merely using theworkman's compensation proceeding as a pretext for ref-using to dispatch Keen because Keen had testified atTayror'sggrievance.Keen had been put back to work 2 daysafter the'Taylor grievance hearing at the insistence of theUnion and there apparently was no trouble between then,April 7,and April 14,the date of the workman's compensa-tion hearing.The evidence does not establish a causal con-nection between Keen's activities with regard to Taylor andthe refusal to dispatch after the workman's compensationhearing.The Board,through Section 8(a)(4) of the Act, guardsaccess to its own processes.The Board also holds that accessto grievance machinery established under a collective-bar-gaining agreement is protected by the Act.Osage M{g. Co.,supra.Even the mere filing of a claim under a col ective-bargaining contract is prote.qted.Bunney Bros.ConstructionCo., 139 NLRB 1516. However,the Board has declined tohold that an employee is engaging in protected activitywhen he files a claim under laws other than the NationalLabor RelationsAct even thoughthose laws are keyed toprotecting employees.InHunt ToolCo.,192 NLRB No. 29,an employee was discharged because he brought a suit foron-the-job injuries against his employer under the Jones Actand/or the Longshoremen's and Harbor Worker's Compen-sation Act. The General Counsel argued that those two actsresulted,at least in part,from the concerted efforts of em-ployees acting through their labor organizations in lobbyingfor those laws and that the employee's suit was analogousthe emplosuit was analogousto a protected claim under a collective-bargaining agree-ment.The Board specifically rejected the General Counsel'sargument holding that:"the filing by a single employee ofa purely personal claim under the Jones Act and/or theLongshoremen's and Harbor Worker's Compensation Actis far different from his filing a claim under a collective-bargaining agreement and it is not the Board's position thatall activities,no matter how remote, rising out of concertedactivities are protected."The complaint was dismissed. Ibelieve that theHunt Tool Companycase is dispositive andI therefore must find that Keen was not engaging in protect-ed activity when he processed his workman's compensationclaim.As I have found that Keen was refused dispatch fromApril 14 through 25 because he processed his workman'scompensation claim,Imust further find that Respondentdid not violate Section 8(a)(1) or (3)of the Act by refusingto dispatch Keen for that reason.4. Thestrike andRespondent's refusalto dispatch theextra board driversa.FactsThe hearing in the Everett Taylor discharge grievanceresulted in a decision by the Southern California Joint StateCommittee that Taylor be returned to work on his nextregular shift with full seniority and that he be compensatedfor all the time lost? Respondent never did put Taylor backto workin spiteof the arbitration decision. 10 At 10:30 a.m.9 The recorddoes not indicate the date of this decision10Respondent had no explanation for its failure toobey the arbitrationdecision except forL'Ecluse's testimony that he terminatedTaylor and laidon April 25, the Union struck Respondent because ofRespondent's failure to follow the decision in the Taylorarbitration award. Both the regular and extra board driversparticipated in the strike and a picket line was established.On the afternoon of April 26, L Ecluse and Fenstermachermet with Wimmer and the strike was settled with L'Ecluse'sagreementthat Taylor would be put back to work. Thepicket line was then lifted. All of the regular drivers thenwent back to work. However, with the possible partial excep-tion of Claude Wingfield, none of the extra board drivers weredispatched from that time until on or after May 10."The extra board drivers were Harold Coffin, who wasdispatched for the firsttimeafter the strike on May 10,Herman Gerhard, who was dispatched on May 11, Keen,who was dispatched on May 13, and Claude and JerryWingfield, who were dispatched at an undisclosed date afterthe strike.Regular driver Fred Landeros, who was em-ployed in 1961, credibly testified that, other than the 2weeks after the strike, there was never a time when all of theextra board drivers were without work. L'Ecluse made anumber ofstatementsto drivers that explained the reasonfor his refusal to dispatch the extra board drivers.Harold Coffinis an extraboard driver. Prior to the strike,he worked about 4 days a week. When the strike ended, hewas not dispatched and on April 27 he called L'Ecluse andasked him if there was any work. L'Ecluse said that theywould be off for approximately 30 days and when Coffinreplied, "really?" L^Ecluse said, "This is the way you wantit.You want to get this guy's job back. This is the way it isgoing to be." Coffin replied that he was not tied in withTaylor and that he had only done what the Union told himto do. Coffin then asked whether he could drive for L'Ecluseif he threw away his union card and L'Ecluse answered thathe could not. L'Ecluse also told him that "You could havecome down and broke the guy's arm."On a number ofoccasions thereafter, Coffin called to see if there was workand L'Ecluse or one of the dispatchers told him that therewas not.12Though L'Ecluse's statementsto Coffin indicate that theRespondent refused to dispatch the extra drivers because oftheir strike to have Taylor reinstated, L'Ecluse made state-ments to other employees which indicated a second reason.On April 28, Keen and L'Ecluse had a conversation alonein L'Ecluse's office. Keen asked L'Ecluse whether there wasany way that they could straighten the matter out so that themen on the extra board below him could get back to work.L'Ecluse replied by accusing Keen of suing a company for$50,000, which Keen denied. L'Ecluse then said that Keenhad better talk to his lawyer because he understood thatKeen was suing a company for $50,000. L'Ecluse added thatthere was no way to straighten the matter out, that Keen wasa union manand a union agitator, and that he would giveKeen $1,000 that morning if Keen would quit. Keen repliedthat it was worth $5,000 and L'Ecluse said that he didn'tthink so. Once again, Keen asked whether there was anyway to straighten it out so that the other men could get backto work and L'Ecluse replied that they could work it outonly if Keen quit. Keen said that L'Ecluse was starving outfour good men just to get to him and Taylor, and L'Eclusereplied that there was no way except for him to quit.him off technically and legally according to the grievance machinery whenthe committee decided that Taylor should go back to work.11Extra board driver Claude Wingfield testified that he was not sure buthe believed he pulled a load or two after the strike.He further testified thathe did not work regularly following the strike and that during that time hepulled loads for other companies12These findings are based on the credited and uncontradicted testimonyof Coffin DUQAL, LTD.519L'Ecluse repeated the same theme in a conversation thathe had with regular drivers Bob Williams, Clyde Bussey,and Hudnall on May 11, which was the day after the firstof the extra board drivers returned. At that time, Williamssaid to L'Ecluse, " ... can I take my vacation now that theextra board is back working?" L'Ecluse replied, "God damnunion ... If I keep Keen, it will cost me $50,000 and I can'tafford it .... It looks like I will have to lay off the extraboard again to keep Keen from working.... You can't haveyour vacation now."On May 13, the Union, through Wimmer, reentered thepicture.Wimmer called L'Ecluse and told him that therewould be a strikeunlessKeen was put back to work rightaway. Later that day, Keen was dispatched.Work was available for the extra board drivers during the2 weeks after the strike when they were not dispatched.Normally, if a regular driver came back from a run out ofhours, an extra board man took the truck out for the nextrun. However, a number of drivers who came in after usingup the maximum amount of hours they were allowed underICC regulations were sent out for additional runs duringthat period without the extra board drivers being called.Thus, on May 5, regular driver Lonnie Steele returned froma run with no more hours that he could legally drive and hetold that to Kennedy. Kennedy told him to take the next runany way. On April 27, extra board driver Jerry Wingfieldrequested a driving assignment from Kennedy and Kenne-dy replied that Wingfield could not be dispatched until thedeal was straightened out. On May 6, regular driver LonnieSteele asked Kennedy for a day off and Kennedy repliedthat he couldn't have it because there wasn't anyone else todrive the truck. Regular driver Fred Landeros had a similarexperience when he came back out of hours and- askedKennedy why they weren't using extra board drivers. Ken-nedy replied that he had instructions not to use the extraboard. On another occasion, Landeros complained to Ken-nedy that the regular drivers were being overworked be-cause the extra board wasn't being used, and Kennedyreplied that he had to follow L'Ecluse's instructions.Though L'Ecluse testified that price cutting in his indus-try had caused him to turn down certain business tempo-rarily and that other business had dropped off, he did notcontend in his testimony that that was the reason that theextra board drivers were not working during the 2 weeksafter the strike.second reason for not dispatching the extra board driversafter the strike. After the workman's compensation hearing,Respondent did not want to dispatch Keen but it was in aposition where it was subject to the filing of runaroundgrievances when Keen was skipped for dispatch. By refusingto dispatch the entire extra board, Respondent could not beaccused of failing to dispatch Keen in proper order withrespect to the other extra board drivers. i find that thesecond reason that Respondent had for not dispatching theextra board drivers after the strike was to cover up its refusalto dispatch Keen.(2) The failure to dispatch Keen after the strikeThe Board has often held that if a discharge is even partlymotivated by the union activity of a discriminatee, it is aviolation of the Act whether or not there exists other validreason for the discharge.Branthaven,Inc. d/b/a HospitalityHome,192 NLRB No. 159.As said by the court of appealsinN.L.R.B. v. Whitin Machine Works,204 F.2d 883 ((C.A.1, 1953):In order to supply a basis for inferring discrimination,it is necessary to show that one reason for discharge isthat the employee was engaging in protected activity.It need not be the only reason but it is sufficient if itis a substantial or motivating reason,despite the factthat other reasons may exist.In the instant case I am unable to find that Keen's participa-tion in the April 25 strike was a substantial motivatingreason for Respondent's failure to dispatch him between thetime of the strike and May 13. Keen was out of work beforethe strike and he would have continued in the same statuswhether or not the strike had takenplace.After theworkman's compensation hearing onApril 14,Respondentwould not put him back to work and this position continueduntil the Union threatened to strike on May 13. In suchcircumstances,I do not believe it can be fairly said that theApril 25 strike was one of the causative motivations for thefailure to dispatch Keen.The failure to dispatch Keen fromApril 14 through May 13 was causally connected withKeen'sprocessing of his workman's compensation claim.As I found that Keen's action in that regard was unprotect-ed by the Act,Imust also find that Respondent's failure todispatch Keen during the entire period did not constitute aviolation of Section 8(a)(1) and (3) of the Act.b. Conclusions(1)The reasons for the failure to dispatch the extra boarddrivers after the strikeThe evidence set forth above established that there waswork for the extra board drivers during the 2 weeks after theApril 25 strike and the statements made by L'Ecluse to thedrivers establishes the reasons why the extra board driverswere not dispatched. On the basis of those statements, withparticular reference to the statements L'Ecluse made to Cof-fin on April 27, I find that the extra board drivers were notdispatched after the end of the strike because Respondentwas angeredby the attempt of the drivers through the striketo force thereinstatementof Taylor. Though the regulardrivers also participated in the strike, it would have beenimpracticalfor Respondent to lay them off also because itwould have had no drivers to operate the trucks. By layingoff only the extra board, it could punish the regular driversby overworking them and the extra board drivers by notgiving them any employment. I also find on the basis ofL'Ecluse's statementsto employees that Respondent had a(3)The failure to dispatch extra board drivers Coffin,Gerhard, C. Wingfield, and J. Wingfield after the strikeIn his conversation with extra board driver Coffin onApril 27, L'Ecluse in effect acknowledged that the extraboard drivers were not being dispatched because they struckto get Taylor his job back. The fact that L'Ecluse also wasrefusingto dispatch those drivers in order to avoid the needto use Keen, who had processed the workman's compensa-tion case, does not alter the conclusion that a substantialmotivating reason for the failure to dispatch extra boarddrivers Harold Coffin, Herman Gerhard, Claude Wingfield,and Jerry Wingfield was their participation in the strike ofApril 25. The strike was both a concerted and a unionactivity.The complaint alleges that the strike was a protestagainstRespondent's unfair labor practices and was therefore anunfair labor practice strike. The object of the strike was tosecure compliance with the arbitration award which rein-stated Taylor after Respondent had, without any real at-tempt at an explanation, refused to honor the award.However, the complaint does not allege that the failure to 520DECISIONS OFNATIONALLABOR RELATIONS BOARDreinstate Taylor was an unfair labor practice and, therefore,even if I could reach the somewhat questionable conclusionthat the Respondent's action was not merely a breach ofcontract but was an unfair labor practice,I could make nofinding of a violation in that regard.As I cannot find thatRespondent violated the Act by refusing to honor the arbi-tration award,I am also unable to find that the union striketo protest that refusal was an unfair labor practice strike.However,that does not prevent a finding that the employeeswho participated in the strike were economic strikers andwere, therefore,engaging in concerted and union activitiesprotected by the Act.Employees who strike in support of economic demandsare engaging in concerted activity within the meaning ofSection 7 of theAct.N.L. R. B. v.United States Cold StorageCorporation,203 F.2d 924,927 (C.A. 5, 1953),cert.denied346 U.S. 818. An employer violates Section 8(a)(1) and (3)of the Act if he discriminates against employees who engagein concerted and union activities.Hilltop Van and StorageCompany,182 NLRB 1004,SanJuan Lumber Company,154 NLRB 1153, enfd.on othergrounds 367 F.2d 397 (C.A.9, 1966).However,in certain circumstances strike activitycan lose the protection afforded under the Act. InArlan sDepartment Store of Michigan Inc.,133 NLRB 802, 808, theBoard held:A contract grievance rocedure with accompanyingno-strike,no-lockout clauses, constitutes the contract-ing parties self-created judicial machinery for resolvingthe inevitable frictional disputes arising from the day-to-day administration of labor relations. It representsa civilized substitution for force in the settlement ofsuch disputes beneficial to all parties involved in suchdisputes.We believe that resort to such machinery forthe settlement of labor controversy should be encour-aged by a public policy.We can perceive no publicpolicy served by a holding that the kind of disputeinvolved in this case is exempt from the coverage of thecontract grievance procedure and may properly be re-solved by a test of economic strength.InDubo Manufacturing Corporation,148 NLRB 1114, enfd.353 F.2d 157 C.A. 6, 1965), theBoard extended that doc-trine even further by coming to the same conclusion evenwhen no express no-strike clause existed in a contract whichcontained a mandatory grievance and arbitration proce-dure.The Board held:... we find that the walkout herein was unprotectedactivity because it was in violation of the collective-bargaining agreementProviding for the settlement ofdisputes exclusively and finally by compulsory arbitra-tion.A decision to the contrary would frustrate thebasic policy of national labor legislation which is topromote a peaceful arbitral process as a substitute foran older regime of industrial conflict.The only contract offered in evidence in this proceedingwas the Livestock Wage Agreement.That contract providesfor the establishment of a grievance machinery committeebut does not give details concerning arbitration procedures.It does not contain a no-strike clause.The Western StatesAreaMaster Agreement to which the Livestock WageAgreement is a supplement was not offered or introducedin evidence.However,the testimony of both the Respon-dent and union witnesses establishes that there was a griev-ance procedure which terminated in an arbitration award.The parties followed that grievance procedure with regardtoTaylor's discharge and the result was an arbitrationawarddirecting Respondent to reinstate Taylor.The Unionfaithfully followed the preferred route for the resolution ofdisputes,the grievance procedure.Respondent nullified theeffectiveness of that procedure by arbitrarily failing to abideby the arbitration award. The breakdown of the arbitrationprocedure must therefore be attributed to Respondent'sFailure to abide by the award rather than to the Union'sstrike in reaction to Respondent's abrogation of that proce-dure. The cases cited above that limit the right to strikebecause of the existence of a viable grievance procedure aretherefore inapposite. The Union followed the grievance pro-cedure but Respondent's conduct prevented it from work-ing. InSan Juan Lumber Company, supra,the Board found:As the Union had thus in effect exhausted the griev-ance procedure, we find for this further reason that theemployees'strike action was not in breach of the con-tractual no strike clause.I find that the strike engaged in by Coffin, Gerhard, C.Wingfield, and J. Wingfield on April 25 was a protectedconcerted and union activity,that Respondent refused todispatch those employees for work for approximately 2weeks following the strike because they had engaged in thatprotected activity, and that by such conduct Respondentviolated Section 8(a)(3) and(1) of the Act.5.Respondent's offer of$1,000 to Keen to quita.FactsAs already noted, L'Ecluse offered $1,000 to Keen to quiton April 28,when Keen asked whether there was any wayto resolve the matter so that the extra board drivers couldgo back to work. On May 6, Wimmer, together with Taylor,approached Fenstermacher and Wimmer said that Taylorwould voluntarily quit for$3,500.Wimmer asked Fenster-macher to relay the offer to L'Ecluse.There were furtherdiscussions that day when the offer was reduced to $1,500.That evening, Fenstermacher and Taylor met with L'Ecluseand L'Ecluse offered Taylor $1,000 to quit. Taylor acceptedand received checks totaling $1,000. Later that evening,L'Ecluse toldFenstermacher to make the same offer toKeen.Fenstermacher then spoke to Keen and offered him$1,000 to quit.Keen said that he wouldn't take less than$5,000.b.ConclusionsIdo not believe that the evidence warrants the inferencethat Keen was offered the $1,000 to quit either because ofhis testimony at the Taylor grievance hearing or because heengaged in the strike.When L'Ecluse first offered him the$1,000 on April28, it was in the context of L'Ecluse's state-ment that he was concerned about Keen's suing anothercompany.Keen's strike activity was no different than thatof the other extra board drivers who were not offered moneyto quit.L'Ecluse's statements to Keen on April 28 indicateand I find that the $1,000 offer was made because L'Eclusedidn't want to have Keen in his employ after Keen hadprocessed the workman's compensation claim.As Respondent's offers of money to Keen were keyed toKeen'sunprotected activity in processing his workman'scompensation claim and the General Counsel has not estab-lished by a preponderance of the credible evidence that theoffers were motivated by Keen's protected activities or byantiunion considerations,I find that Respondent did notviolate the Act by offering Keen $1,000 to quit.VernonLivestock Co.,172 NLRB 1805. DUQAL, LTD.5216.L'Ecluse's alleged threat to Gerhardlishedbya preponderance of the evidence that Respondentviolate dythe Act.a.FactsThe amended charge in Case 21-CA-10005 alleges inpart that Gerhard was discriminated against because of hisprotected activities. That charge was served by mail onRespondent on June 28. Shortly thereafter, L'Ecluse ap-proached Gerhard and asked him what the char gge wasabout. Gerhard replied that he didn't know what L'Eclusewas talking about.-L'Ecluse then said that he had seen Ger-hard talking with Keen in the yard. Gerhard insisted that hehad nothing to do with the charge. L'Ecluse told Gerhardthat if he had nothing to do with the charge, he should writea letter to a Mr. Cooper, who was a representative of theRespondent, denying that he had any complaint against theCompany. When L'Ecluse asked him to write the letter,L'Ecluse said that the drivers who cooperated with theCompany would enjoy a better situation. On a few occa-sions thereafter,L'Ecluse asked Gerhard whether he wasgoing to write the letter but Gerhard did not take any actionon it. He did talk about it to Fenstermacher who told himthat he would have to do whatever he thought was best.Sometime afterSeptember 10, when the amended complaintissued,L'Ecluse approached him once again and asked himwhether he wrote theletter.Gerhardsaidthat he had not.L'Ecluse then asked him why and he responded that hecouldn't do something that was wrong. L'Ecluse answered,"Fine. Okay. That's it."13b.ConclusionsOn June 28, L'Ecluse requested Gerhard to write a letterin effectrenouncing allegationsset forth in the amendedcharge in Case 21-CA-10005. On several occasions there-after, L'Ecluse renewed that request. When the original re-quest wasmade,L'Ecluse told Gerhard that the drivers whocooperated with the Company would enjoy a better situ-ation. That statement was an unveiled threat that Gerhardwould not have a goodsituationwith the Company unlesshe sent theletter.Gerhard wasengagingin protected con-certed activity with regard to the charge.I find that Respon-dent violated Section 8(a)(1) of the Act by threateningGerhard that he would suffer poor working conditions un-less he renounced a charge filed with the Board.In summary, I find that: (1) Respondent violated Section8(a)(1) of the Act by threatening Keen with loss of employ-ment becauseKeen testified at an arbitration proceedingunder a collective-bargainingagreement;(2)RespondentviolatedSection 8(a)(1) of the Act by threatening HermanGerhard that he would suffer poor working conditions un-less he renounceda charge filed with the Board; (3) Respon-dent violatedSection 8(a)(1) and (3) of the Act by refusinggto dispatchKeenon April 6 and during the day of Aprilbecause Keen testifiedat an arbitration proceeding undera collective-bargaining agreement; (4) Respondent violatedSection 8(a)(1) and (3) of the Act by refusing to dispatchHarold Coffin, Herman Gerhard, Claudengfield, andJerryWingfield for approximately 2 weeks after April 25because they participated in a protected strike to put pres-sure onRespondent to honor an arbitration award; and (5)except as found above, the General Counsel has not estab-13These findings are based on the credited and uncontradicted testimonyof Gerhard.L'Ecluse testified that he recalled a conversation with Gerhardand recalled being amazed at Gerhard's reaction.He could not recall whatthey talked about,though he testified that to the best of his recollection, hedid not make any threatsper seto any employee.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Though I have found that Respondent violated Section8(a)(1) and (3) of the Act by refusing to dispatch Keen onApril 6 and during the day of April 7 because of Keen'sparticipation in the Taylor arbitration proceedings, therewas no loss of pay to Keen on April -7 because he wasdispatched that evening. In addition, Keen won the griev-ance he filed pertaining to his loss of pay for April 6 andwas paid the amount of money he would have received ifhe had been dispatched on that date. Keen has, therefore,been made whole for the discrimination against him and nobackpay remedy is required.Having found that Respondent violated Section8(a)(1)and (3) of the Act by refusing to dispatch Harold Coffin,Herman Gerhard, Claude Wingfield, and Jerry Wingfieldfor approximately 2 weeks after April 25, I shall recommendthat Respondent be ordered to make them whole for anyloss of pay resulting from their loss of employment by pay-ment to each of them of a sum of money equal to theamount each normally would have earned as wages duringthat period, less net earnings during that period. Such back-pay shall be computed on a quarterly basis in the mannerprescribed inF.W. Woolworth Company,90 NLRB 289, andshall include interest at 6 percent as provided inIsis Plum-bing & Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.Respondent is an employer enga ed in commerce with-in the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaningof Section 2(5) of the Act.3. By threatening Keen with loss of employment becausehe testified at an arbitration proceeding under a collective-bargaining agreement, Respondent violated Section8(a)(1)of the Act.4.By threatening Gerhard that he would suffer poorworking conditionsunlesshe renounced a charge filed withthe Board, Respondent violated Section 8(a)(1) of the Act.5. By refusing to dispatch Keen on April 6 and during theday ofApril 7 because Keen testified at an arbitration pro-ceeding under a collective-bargaining agreement, Respon-dent violated Section 8(a)(1) and (3) of the Act.6. By refusing to dispatch Harold Coffin, Herman Ger-hard, Claude Wingfield, and Jerry Wingfield for approxi-mately 2 weeks after April 25, because they participated ina protected strike to put pressure on Respondent to honoran arbitration award, Respondent violated Section8(a)(1)and (3) of the Act.7.The aforesaid unfair labor practices are unfair labor 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices affecting commerce within the meaning of Sectionnot established by a preponderance of the evidence that2(6) and(7) of the Act.Respondent has violated the Act.8.Except as is set forth above,the General Counsel has[Recommended Order omitted from pubhcation.]